DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims Status
This action is in response to applicant’s filing on 3/6/2020. Claims 1-30 are pending and considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 10-17, 21 and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowling et al. (US-2015/0289941-A1, hereinafter Bowling).
Regarding claim 1, Bowling discloses:
a surgical tool (paragraph [0062] and FIG. 1, manipulator-50, end effector-110, and surgical instrument-160);
a manipulator configured to support the surgical tool, the manipulator comprising a plurality of links (paragraphs [0067-0071] and FIG. 4, shoulders-67,69, arms-68,70, links-74,76,78,80, and coupler-88);
a force/torque sensor to measure forces and torques applied to the surgical tool (paragraph [0086] and FIG. 13D, force torque sensor-108);
a control system configured to: (paragraphs [0087], [0093], and [0109]; and FIG. 11, manipulator controller-124, joint motor controller-126, tool controller-132, and navigation processor-218);
obtain a milling path for the surgical tool (paragraphs [0175-0190] and FIG. 17, path segments-297,310, and target position-302);
 wherein the milling path is three-dimensional (paragraphs [0132] and [0262-0269]; and FIG. 21A, TRANSFORM EAPP POSE AND VELOCITY FROM INTGTR TO CRD. SYS. BONE-482, ALL BOUNDARY TILES OUTSIDE OF DEFINED DISTANCE? - 486, OUTPUT COMMANDED POSE AND COMMANDED VELOCITY-488, and BOUNDING VOLUME INTERSECTS BOUNDARY TILE? - 492);
define virtual constraints on movement of the surgical tool along the milling path with respect to two degrees of freedom each being normal to the milling path, the virtual constraints being defined to constrain movement of the surgical tool to be along the milling path (paragraphs [0212-0217] and FIG. 16D, force torque sensor-108, energy applicator force calculator-358, force transformer-362, tool orientation force regulator-368, and force overrider-375);
receive an input from the force/torque sensor in response to user forces and torques manually applied to the surgical tool by a user (paragraphs [0212-0217]); 
simulate dynamics of the surgical tool in a virtual simulation based on the virtual constraints and the input from the force/torque sensor (paragraphs [0216-0217]); and
command the manipulator to advance the surgical tool along the milling path based on the virtual simulation (paragraphs [0216-0217]).
Regarding claim 2, Bowling further discloses:
wherein the control system is further configured to simulate dynamics of the surgical tool by representing the surgical tool as a virtual rigid body having a virtual mass and by applying a constraint force to the virtual mass in the virtual simulation to yield a commanded pose, wherein the constraint force is based on the virtual constraints (paragraphs [0212-0217]).
Regarding claim 6, Bowling further discloses:
wherein the control system is configured to define the milling path with respect to a tool center point of the surgical tool (paragraph [0216]).
Regarding claim 10, Bowling further discloses:
wherein the control system is configured to: (paragraphs [0087], [0093], and [0109]; and FIG. 11, manipulator controller-124, joint motor controller-126, tool controller-132, and navigation processor-218);
define a starting position for the surgical tool on the milling path (paragraphs [0410-0415] and FIG. 15C, tool path point-258);
determine a current position of the surgical tool (paragraphs [0410-0415]); and
define a lead-in path from the current position of the surgical tool to the starting position of the milling path (paragraphs [0410-0415] and FIG. 28A, DETERMINE POSITION OF ENRGY APP. RELATIVE TO START OF TOOL PATH-768).
Regarding claim 11, Bowling further discloses:
wherein the control system is configured to: (paragraphs [0087], [0093], and [0109]; and FIG. 11, manipulator controller-124, joint motor controller-126, tool controller-132, and navigation processor-218);
track locations at which the surgical tool has been applied to an anatomy (paragraphs [0134-0141] and FIG. 13A, tool path generator-234, and removed material logger-275);
track locations at which the surgical tool has not been applied to the anatomy (paragraphs [0134-0141]); and
define the milling path along one or more of the locations at which the surgical tool has not been applied to the anatomy (paragraphs [0134-0141]).
Regarding claim 12, Bowling further discloses:
wherein the control system is configured to (paragraphs [0087], [0093], and [0109]; and FIG. 11, manipulator controller-124, joint motor controller-126, tool controller-132, and navigation processor-218);
determine a direction of movement to move the surgical tool along the milling path based on the input from the force/torque sensor (paragraphs [0212-0217] and FIG. 16D, force torque sensor-108, energy applicator force calculator-358, force transformer-362, tool orientation force regulator-368, and force overrider-375); and
the surgical tool being movable in opposing directions along the milling path (paragraph [0460]).
Regarding claim 13, Bowling further discloses:
wherein the control system is configured to define an end constraint with respect to one degree of freedom tangential to the milling path to constrain the surgical tool to remain on the milling path by constraining movement beyond an end of the milling path (paragraphs [0170-0171] and FIG. 16B, path interpolator-288);
wherein the control system is configured to perform one or more of the following: (paragraphs [0170-0171]);
provide an indication of when to apply the end constraint (paragraph [0132] and FIG. 15C, tool path-248, and terminus of tool path-268); and
disable the virtual constraints based on reaching an end of the milling path (paragraphs [0170-0171]).
Regarding claim 14, Bowling further discloses:
wherein the virtual constraints are defined as velocity constraints (paragraph [0222]);
wherein each of the velocity constraints comprises stiffness and damping parameters (paragraph [0192]); and
one or more force limits and one or more activation limits (paragraphs [0213-0214]).
Regarding claim 15, Bowling further discloses:
wherein the control system is configured to: (paragraphs [0212-0217] and FIG. 16D, force torque sensor-108, energy applicator force calculator-358, force transformer-362, tool orientation force regulator-368, and force overrider-375);
obtain a virtual boundary for the surgical tool with the virtual boundary being three-dimensional tube defining the milling path (paragraphs [0132] and [0262-0269]; and FIG. 21A, TRANSFORM EAPP POSE AND VELOCITY FROM INTGTR TO CRD. SYS. BONE-482, ALL BOUNDARY TILES OUTSIDE OF DEFINED DISTANCE? - 486, OUTPUT COMMANDED POSE AND COMMANDED VELOCITY-488, and BOUNDING VOLUME INTERSECTS BOUNDARY TILE? - 492); and
define virtual constraints on movement of the surgical tool inside the tube and along the milling path, the virtual constraints being defined to constrain movement of the surgical tool to be along the milling path (paragraphs [0212-0217]).
Regarding claim 16, Bowling further discloses:
A method for operating a robotic surgical system, the robotic surgical system comprising a surgical tool (paragraph [0062] and FIG. 1, manipulator-50, end effector-110, and surgical instrument-160);
a manipulator configured to support the surgical tool (paragraphs [0067-0071] and FIG. 4, shoulders-67,69, arms-68,70, links-74,76,78,80, and coupler-88);
a force/torque sensor to measure forces and torques applied to the surgical tool (paragraph [0086] and FIG. 13D, force torque sensor-108);
the method comprising the steps of: (paragraphs [0087], [0093], and [0109]; and FIG. 11, manipulator controller-124, joint motor controller-126, tool controller-132, and navigation processor-218);
obtaining a milling path for the surgical tool (paragraphs [0175-0190] and FIG. 17, path segments-297,310, and target position-302);
 wherein the milling path is three-dimensional (paragraphs [0132] and [0262-0269]; and FIG. 21A, TRANSFORM EAPP POSE AND VELOCITY FROM INTGTR TO CRD. SYS. BONE-482, ALL BOUNDARY TILES OUTSIDE OF DEFINED DISTANCE? - 486, OUTPUT COMMANDED POSE AND COMMANDED VELOCITY-488, and BOUNDING VOLUME INTERSECTS BOUNDARY TILE? - 492);
defining virtual constraints on movement of the surgical tool along the milling path with respect to two degrees of freedom each being normal to the milling path, the virtual constraints being defined to constrain movement of the surgical tool to be along the milling path (paragraphs [0212-0217] and FIG. 16D, force torque sensor-108, energy applicator force calculator-358, force transformer-362, tool orientation force regulator-368, and force overrider-375);
receiving input from the force/torque sensor in response to user forces and torques manually applied to the surgical tool by a user (paragraphs [0212-0217]); 
simulating dynamics of the surgical tool in a virtual simulation based on the virtual constraints and the input from the force/torque sensor (paragraphs [0216-0217]); and
commanding the manipulator to advance the surgical tool along the milling path based on the virtual simulation (paragraphs [0216-0217]).


Regarding claim 17, Bowling further discloses:
wherein simulating the dynamics of the surgical tool in a virtual simulation comprises representing the surgical tool as a virtual rigid body having a virtual mass and applying a constraint force to the virtual mass in the virtual simulation to yield a commanded pose, wherein the constraint force is based on the virtual constraints (paragraphs [0212-0217]).
Regarding claim 21, Bowling further discloses:
comprising defining the milling path with respect to a tool center point of the surgical tool (paragraph [0216]).
Regarding claim 25, Bowling further discloses:
defining a starting position for the surgical tool on the milling path (paragraphs [0410-0415] and FIG. 15C, tool path point-258);
determining a current position of the surgical tool (paragraphs [0410-0415]); and
defining a lead-in path from the current position of the surgical tool to the starting position of the milling path (paragraphs [0410-0415] and FIG. 28A, DETERMINE POSITION OF ENRGY APP. RELATIVE TO START OF TOOL PATH-768).
Regarding claim 26, Bowling further discloses:
tracking locations at which the surgical tool has been applied to an anatomy (paragraphs [0134-0141] and FIG. 13A, tool path generator-234, and removed material logger-275);
tracking locations at which the surgical tool has not been applied to the anatomy (paragraphs [0134-0141]); and
defining the milling path along one or more of the locations at which the surgical tool has not been applied to the anatomy (paragraphs [0134-0141]).


Regarding claim 27, Bowling further discloses:
comprising determining a direction of movement to move the surgical tool along the milling path based on the input from the force/torque sensor (paragraphs [0212-0217] and FIG. 16D, force torque sensor-108, energy applicator force calculator-358, force transformer-362, tool orientation force regulator-368, and force overrider-375); and
the surgical tool being movable in opposing directions along the milling path (paragraph [0460]).
Regarding claim 28, Bowling further discloses:
comprising defining an end constraint with respect to one degree of freedom tangential to the milling path to constrain the surgical tool to remain on the milling path by constraining movement beyond an end of the milling path (paragraphs [0170-0171] and FIG. 16B, path interpolator-288);
further performing one or more of the following: (paragraphs [0170-0171]);
providing an indication of when to apply the end constraint (paragraph [0132] and FIG. 15C, tool path-248, and terminus of tool path-268); and
disabling the virtual constraints based on reaching an end of the milling path (paragraphs [0170-0171]).
Regarding claim 29, Bowling further discloses:
comprising defining the virtual constraints as velocity constraints (paragraph [0222]);
wherein each of the velocity constraints comprises stiffness and damping parameters (paragraph [0192]); and
one or more force limits and one or more activation limits (paragraphs [0213-0214]).
Regarding claim 30, Bowling further discloses:
obtaining a virtual boundary for the surgical tool with the virtual boundary being three-dimensional tube defining the milling path (paragraphs [0132] and [0262-0269]; and FIG. 21A, TRANSFORM EAPP POSE AND VELOCITY FROM INTGTR TO CRD. SYS. BONE-482, ALL BOUNDARY TILES OUTSIDE OF DEFINED DISTANCE? - 486, OUTPUT COMMANDED POSE AND COMMANDED VELOCITY-488, and BOUNDING VOLUME INTERSECTS BOUNDARY TILE? - 492); and
defining virtual constraints on movement of the surgical tool inside the tube and along the milling path, the virtual constraints being defined to constrain movement of the surgical tool to be along the milling path (paragraphs [0212-0217]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling, as applied to claims 1 and 16 above, and further in view of Kostrzewski et al. (US-2015/0100066-A1, hereinafter Kostrzewski).
Regarding claim 8, Bowling further discloses:
wherein the manipulator is operable in a semi-autonomous mode (paragraph [0065]).
Bowling does not disclose a manipulator operable in a guided-manual mode. However, Kostrzewski discloses system for precise guidance of surgical tools, including the following features:
wherein the manipulator is operable in a guided-manual mode (paragraph [0156] and FIG. 23, place robot arm into force control mode for surgeon to position the tool guide for alignment with a determined trajectory-2308, and manipulate tool according to calculated trajectory to perform surgical procedure-2310); and
wherein the control system is further configured to utilize the virtual constraints in the guided-manual mode (paragraphs [0108-0109] and FIG. 3, computing system-302, surgical robot-304, end effector-314, manipulator-320, tool navigation control-334, surgery planning module-340, and surgical trajectory data-342b).
Kostrzewski teaches that a computing system should control an actuator to move an end effector at a measured pace along a calculated desired trajectory based on the sensed force applied to the manipulator (paragraph [0109]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the force control mode of Kostrzewski into the robotic system for reorienting a surgical instrument moving along a tool path of Bowling. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of provide guided, manual movement of surgical tools along a pre-determined trajectory. A person of ordinary skill would understand the safety benefits of steering manual control toward a pre-defined tool path.
Regarding claim 23, Bowling further discloses:
wherein the manipulator is operable in a semi-autonomous mode (paragraph [0065]).
Bowling does not disclose a manipulator operable in a guided-manual mode. However, Kostrzewski further discloses:
wherein the manipulator is operable in a guided-manual mode (paragraph [0156] and FIG. 23, place robot arm into force control mode for surgeon to position the tool guide for alignment with a determined trajectory-2308, and manipulate tool according to calculated trajectory to perform surgical procedure-2310); and
further comprising defining the virtual constraints in the guided-manual mode (paragraphs [0108-0109] and FIG. 3, computing system-302, surgical robot-304, end effector-314, manipulator-320, tool navigation control-334, surgery planning module-340, and surgical trajectory data-342b).
Kostrzewski teaches that a computing system should control an actuator to move an end effector at a measured pace along a calculated desired trajectory based on the sensed force applied to the manipulator (paragraph [0109]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the force control mode of Kostrzewski into the robotic system for reorienting a surgical instrument moving along a tool path of Bowling. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of provide guided, manual movement of surgical tools along a pre-determined trajectory. A person of ordinary skill would understand the safety benefits of steering manual control toward a pre-defined tool path.

Allowable Subject Matter
Claims 3-5, 7, 9, 18-20, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Handley et al. (U.S. Patent Number 6,792,398) discloses a system for creating virtual objects in a sketch mode in a haptic virtual reality environment such that the user of the modeling application determines what material in the virtual object is to be removed.
Kang et al. (US-2007/0142751-A1) discloses a haptic interface which provides a surgeon with constraint feedback when the surgeon robotically manipulates a surgical instrument.
Blumenkranz et al. (US-2009/0248038-A1) discloses force and torque sensing in a surgical robotic arm.
Farrell (US-2012/0059378-A1) discloses a system for sensing surgical tool contact forces. The system removes material while safe-guarding against the surgical tool inadvertently intruding into forbidden regions.
Bowling et al. (US-2015/0265358-A1) discloses a robotic system which includes a surgical manipulator and a force/torque sensor. The robotic system transitions between operating modes.
B. Davies, Active Constraints for Robotic Knee Surgery, May 4, 2006, The Institution of Engineering and Technology Robotics & Mechatronics Network, pp. 31-48, discloses a surgical robotic system which plans the shape of the cuts required and generates the regions within which cuts must be constrained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667